Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  September 21, 2007                                                    Clifford W. Taylor,
                                                                                 Chief Justice

  133394                                                               Michael F. Cavanagh
  133396                                                               Elizabeth A. Weaver
  133400-133406 & (74)                                                        Marilyn Kelly
                                                                         Maura D. Corrigan
                                                                       Robert P. Young, Jr.
  DAIMLERCHRYSLER CORPORATION,                                         Stephen J. Markman,
                                                                                      Justices
          Petitioner-Appellee,
  v    	                                         SC: 133394
                                                 COA: 267565
                                                 Oakland CC: 05-064732-AA
  STATE TAX COMMISSION and 

  DEPARTMENT OF ENVIRONMENTAL 

  QUALITY,

            Respondents-Appellees,

  and 

  CITY OF AUBURN HILLS,

             Respondent-Appellant.         

  _________________________________________/ 

  FORD MOTOR COMPANY, 

           Petitioner-Appellee, 

  v    	                                         SC: 133396
                                                 COA: 262500
                                                 Wayne CC: 04-430612-AA,
  STATE TAX COMMISSION and                        04-430613-AA, 04-430614-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondents-Appellees,

  and 

  CITY OF DEARBORN,

             Intervening Respondent-Appellant.   

  _________________________________________/ 

  FORD MOTOR COMPANY, 

           Petitioner-Appellee, 

  v    	                                         SC: 133400-02
                                                 COA: 262487, 262488, 262500
                                                 Wayne CC: 04-430612-AA,
  STATE TAX COMMISSION and                        04-430613-AA, 04-430614-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Respondents-Appellants, 

  and 

                                                                        2


CITY OF DEARBORN,
           Intervening Respondent-Appellee.
_______________________________________

DETROIT DIESEL CORPORATION,
          Petitioner-Appellee,
          Cross-Appellant,
v                                             SC: 133403
                                              COA: 263188
                                              Wayne CC: 04-430915-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
         Cross-Appellees,
and
CHARTER TOWNSHIP OF REDFORD,
           Intervening Respondent-Appellee,
           Cross-Appellee.
_______________________________________

FORD MOTOR COMPANY,
         Petitioner-Appellee,
v                                             SC: 133404
                                              COA: 264154
                                              Wayne CC: 05-507760-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
           Respondents-Appellants.
_______________________________________

DAIMLERCHRYSLER CORPORATION,
        Petitioner-Appellee,
v                                             SC: 133405
                                              COA: 265686
                                              Washtenaw CC: 2005-000250-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
and
TOWNSHIP OF SYLVAN,
           Respondent-Appellee.
_______________________________________
                                                                                                              3



DAIMLERCHRYSLER CORPORATION,
        Petitioner-Appellee,
v                                                                SC: 133406
                                                                 COA: 267565
                                                                 Oakland CC: 05-064732-AA
STATE TAX COMMISSION and
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Respondents-Appellants,
and
CITY OF AUBURN HILLS,
          Respondent-Appellee.

_________________________________________/

       On order of the Court, the applications for leave to appeal the January 30, 2007
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellant are considered, and they are GRANTED.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 21, 2007                  _________________________________________
       t0914                                                                Clerk